Citation Nr: 9907157	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  92-19 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
March 1946.

This matter arises from an August 1991 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  This case was remanded by the Board in August 1994, June 
1995 and December 1996, primarily to permit the veteran to 
undergo a VA psychiatric examination to assist in determining 
the appropriate rating to be assigned for his service-
connected schizophrenia, paranoid type.

2.  The veteran failed to report for VA examinations in 
October 1994, November 1995, March 1998, and October 1998.

3.  There has been no good cause shown for the veteran's 
failure to appear for scheduled VA examinations.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for schizophrenia, paranoid type have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §3.655 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).    Further, when a 
veteran asserts a claim for an increased rating, the VA has a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  38 C.F.R. § 5107(a). 

In this instance the veteran's case was remanded by the Board 
on three occasions between 1994 and 1998 for VA psychiatric 
examinations.  The veteran was scheduled for VA examinations 
on multiple occasions with each remand and failed to report 
each time.  Moreover, the RO made several attempts to 
correspond with the veteran and obtain information as to 
scheduling further examinations.  He failed to respond to the 
RO's inquiries.  In March 1998 he failed to report for a VA 
examination.  He later contacted his service representative 
in September 1998 and agreed to appear for a rescheduled 
examination.  A VA examination was scheduled in October 1998 
and he failed to appear without explanation or further 
contact.  The VA has clearly fulfilled its duty to assist the 
veteran and cannot proceed further in evaluating his 
disability.  As the United States Court of Veterans Appeals 
(Court) has held, the duty to assist is not a "one-way 
street," and if a veteran has information that is essential 
in evaluating his claim, he cannot sit passively in waiting.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The applicable law provides that when continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination, and the claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with a claim for an increased rating, the claim shall be 
denied.  38 C.F.R. § 3.655(a),(b). The Board finds that based 
upon the veteran's failure to report for several scheduled VA 
examinations, his claim for an increased rating must be 
denied.



ORDER

Entitlement to an increased rating for schizophrenia, 
paranoid type is denied. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

